Citation Nr: 9932824	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-09 229	)	DATE            
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
an anxiety disorder.

2.  Entitlement to service connection for a heart disorder, 
claimed as secondary to the service-connected anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946 and from August 1950 to September 1950.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to an evaluation in excess of 
10 percent for an anxiety disorder and determined that 
service connection was not warranted for a heart disorder, 
claimed as secondary to a service-connected anxiety disorder.



FINDINGS OF FACT

1.  The competent medical evidence of record is silent for 
evidence occupational and social impairment due to such 
symptoms as a depressed mood, suspiciousness, panic attacks, 
chronic sleep impairment, memory loss, a flattened affect, 
memory impairment, impaired judgment, impaired abstract 
thinking, disturbances of mood and motivation, and difficulty 
establishing and maintaining effective work and social 
relationships.

2.  The weight of the probative and competent evidence shows 
that the veteran's heart disorder cannot be disassociated 
from his service-connected anxiety disorder.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for an anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9400 (1999).

2.  The veteran's heart disorder is the result of his 
service-connected anxiety disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect relevant diagnoses of chronic 
nervous diarrhea and mild psychoneurosis.  Upon enlistment 
examination dated in October 1942, a chest x-ray was noted as 
negative.  Clinical records are silent for treatment, 
complaints, or diagnoses relevant to the heart.  Upon 
separation examination dated in January 1946, a chest x-ray 
noted no significant abnormality.  A report of medical 
examination dated in September 1959 reflects no noted 
abnormalities of the heart or chest.  Chronic gastroenteritis 
due to old anxiety and persistent to the present time was 
also noted.  

Upon VA examination dated in July 1947, a diagnosis of a 
history of gastrointestinal upset was noted.  The examiner 
opined that the veteran's symptoms were of a hypochondriacal 
nature.

In a July 1947 rating decision, the RO determined that 
service connection for anxiety manifested by gastrointestinal 
upsets was warranted, evaluated as 10 percent disabling, 
effective from April 1946.  

Upon VA examination dated in February 1950, the veteran 
complained of frequent gas, indigestion, diarrhea, and 
abdominal pains.  The examiner noted the veteran was well 
oriented with no memory defects.  It was noted there were no 
psychotic manifestations present.  Judgment was noted as 
below average and insight was noted as partial.  A diagnosis 
of a chronic conversion reaction manifested by 
gastrointestinal symptoms superimposed on a basic personality 
disorder, moderate, was noted.  

A VA social history dated in September 1961 reflects that the 
veteran complained of a nervous stomach and diarrhea.  The 
examiner noted the veteran appeared to be quite well adjusted 
and his industrial adjustment had been satisfactory despite 
his disability.  Social outlets were rather limited, but the 
examiner noted the veteran seemed to be quite happy in his 
marriage and was content with his few social contacts.  The 
veteran's nervous stomach and diarrhea were noted as well 
controlled by the use of medication.  

A VA neuropsychiatric evaluation dated in September 1961, the 
veteran's mood was noted as normal, his appetite was good, 
and he reported sleeping well.  The veteran denied any fears, 
obsessions, or compulsions.  A diagnosis of moderate anxiety 
was noted.  

VA outpatient treatment records dated from March 1995 to 
November 1997 reflect complaints of chest pain.  A June 1996 
record reflects a notation that the veteran had undergone an 
angioplasty two years earlier.  Relevant impressions of 
exertional chest pain, atypical chest pain, and ongoing 
angina were noted.  

Private treatment records dated in July and August 1997 
reflect an impression of coronary artery disease.  It was 
noted that the veteran had recurrent angina and an abnormal 
stress thallium suggested inferior wall ischemia.  
Impressions of chronic gastrointestinal symptoms with 
intolerance to "all prescription medications," status post 
shoulder and knee orthopedic surgery, history of Grave's 
disease, and history of hiatal hernia were also noted.  

Upon VA mental examination dated in December 1997, the 
examiner noted that the veteran was alert, cooperative, well 
oriented, and showed intactness of recent and remote memory.  
The examiner also noted the veteran was casually dressed and 
maintained sound eye contact.  It was noted that the veteran 
subtracted serial sevens with fair accuracy at a moderate 
pace and offered abstract interpretations of simple proverbs.  
The veteran denied sleep disturbance, depression, anxiety, 
and psychological distress.  The examiner noted that 
psychologically, the veteran's prognosis appeared favorable.  
The examiner noted no psychological diagnostic impression.  
The examiner opined that the veteran related expansively in a 
friendly and direct fashion, spontaneously making reference 
to significant events of his past and present.  The veteran 
appeared cognitively sound for his age and fairly comfortable 
in his ongoing adaptation.  It was noted that the veteran had 
not been troubled by depression, unreasonable anxiety or 
other significant subjective distress except for that related 
to his physical condition.  

Private medical records dated in April 1998 reflect the 
veteran underwent coronary angioplasty and stent placement as 
well as left heart catheterization coronary angiography.  

A private medical statement dated in May 1998 reflects that 
the veteran had a significant anxiety disorder and that it 
certainly had been a factor in the promotion of his coronary 
artery disease.  

In a May 1998 statement, a VA physician opined that the 
veteran's high stress level throughout his life could have 
contributed to some degree to his problems with coronary 
artery disease.  The examiner further noted that the veteran 
had no other real risk factors for his documented significant 
coronary artery disease.  

At his April 1998 RO hearing, the veteran testified that he 
had difficulty sleeping.  (Transcript, page 3).  The veteran 
stated that he had very little association with his 
neighbors.  He stated he was never a "party-goer."  
(Transcript, page 3).  The veteran testified that he had one 
child living nearby that he saw on a regular basis, and 
another child living out of state that he saw about once a 
year.  (Transcript, page 4).  

Analysis

I.  Entitlement to an Evaluation in Excess of 10 Percent for 
an Anxiety Disorder

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

An anxiety disorder is rated under the general rating formula 
for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 
9400 (1999).  A 30 percent evaluation is warranted for an 
anxiety disorder manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1999).

An anxiety disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.  See 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

A 70 percent evaluation is warranted for an anxiety disorder 
manifested by occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1999).

A 100 percent evaluation is warranted for an anxiety disorder 
manifested by total occupational and social impairment, due 
to symptoms such as the following:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Following a review of the evidence of record, the Board 
concludes that an evaluation in excess of 10 percent is not 
warranted for the veteran's service-connected anxiety 
disorder.  Although the veteran testified to difficulty 
sleeping and minimal social contacts, his most recent VA 
examination reflects that the veteran denied experiencing 
sleep disturbances, depression, anxiety, and psychological 
distress.  At that examination, the examiner noted the 
veteran was casually dressed and maintained sound eye 
contact.  The examiner also noted that the veteran appeared 
cognitively sound for his age.  

The record is silent for competent medical evidence of 
occupational and social impairment due to such symptoms as a 
depressed mood, suspiciousness, panic attacks, chronic sleep 
impairment, memory loss, a flattened affect, memory 
impairment, impaired judgment, impaired abstract thinking, 
disturbances of mood and motivation, and difficulty 
establishing and maintaining effective work and social 
relationships.  

The record is further silent for competent medical evidence 
of occupational and social impairment due to such symptoms as 
suicidal ideation, obsessional rituals, illogical, obscure or 
irrelevant speech, near-continuous panic or depression, 
spatial disorientation, neglect of personal appearance and 
hygiene, gross impairment of thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to perform 
activities of daily living, persistent danger of hurting self 
or others, disorientation as to time or place, and memory 
loss for names of close relatives, own occupation, or own 
name.  

In the absence of such symptoms, an evaluation in excess of 
10 percent is not warranted at this time.  

II.  Entitlement to Service Connection for a Heart Disorder, 
Claimed as Secondary to a Service-Connected Anxiety Disorder.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d) (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Following a thorough review of the record, the Board is of 
the opinion that the evidence for and against the veteran's 
claim of entitlement to service connection for a heart 
disorder, claimed as secondary to a service connected anxiety 
disorder, is in relative equipoise.  

The veteran's claim is supported by the May 1998 statement 
from a VA physician as well as the May 1998 private physician 
statement.  The Board recognizes that these opinions are 
somewhat speculative; however, it must be noted that there 
are no opinions to the contrary.  Additionally, while there 
are elements of ambiguity in the record, the Board may not 
substitute its judgment for the evidence.  Accordingly, with 
all reasonable doubt resolved in favor of the veteran, 
coronary artery disease has probably been aggravated by the 
service-connected anxiety disorder.  Allen v. Brown, 7 Vet. 
App. 439 (1995).



ORDER

Entitlement to an evaluation in excess of 10 percent for an 
anxiety disorder is denied.  

Service connection for coronary artery disease is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

